Opinion issued March 1, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00103-CV
———————————
Robert R. Gregory, Individually and as Trustee of the Gregory Family
Trust, Under Declaration of Trust, Dated October 9, 2001, Appellant
V.
Sterling
Bank, Appellee

 

 
On Appeal from the 151st District Court 
Harris County, Texas

Trial Court Cause No. 2009-80751
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.